FILED
                           NOT FOR PUBLICATION                                DEC 15 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-30160

              Plaintiff - Appellee,              D.C. No. 3:12-cr-05289-RBL-1

  v.
                                                 MEMORANDUM*
BRYAN W. CORBITT,

              Defendant - Appellant.


                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ronald B. Leighton, District Judge, Presiding

                         Submitted November 17, 2014**
                                Portland, Oregon

Before: CLIFTON, M. SMITH, and HURWITZ, Circuit Judges.

       Bryan Corbitt appeals convictions based upon his conditional guilty plea.

Corbitt challenges the district court’s denial of his motion to suppress evidence

seized from his computer. Corbitt has waived any argument that he has a


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reasonable expectation of privacy in the information he provided to his internet

service provider, and his claim also fails on the merits. In addition, he has no

suppression remedy available under the Stored Communications Act, 18 U.S.C. §

2703(c)(2). Corbitt’s conviction is affirmed.

      Corbitt waived any argument that he has a reasonable expectation of privacy

in the information that he voluntarily gave his internet service provider because he

did not raise the issue before the district court. “[J]ust as a failure to file a timely

motion to suppress evidence constitutes a waiver, so too does a failure to raise a

particular ground in support of a motion to suppress.” United States v. Wright, 215

F.3d 1020, 1026 (9th Cir. 2000) (internal quotation marks and citation omitted).

      In any event, Corbitt’s Fourth Amendment claim fails on the merits because

he has no reasonable expectation of privacy in the subscriber information he

voluntarily provided to a company in the course of a customer relationship. See

Smith v. Maryland, 442 U.S. 735, 743-44 (1979); United States v. Forrester, 512

F.3d 500, 510 (9th Cir. 2007) (“[E]-mail and Internet users have no expectation of

privacy” in information “provided to and used by Internet service providers for the

specific purpose of directing the routing information.”).

      Corbitt seeks to have the evidence suppressed under the Stored

Communications Act (18 U.S.C. § 2701 et seq.), which he claims his internet


                                            2
service provider violated when it voluntarily turned over his basic subscriber and

customer service records to the government. Suppression of the evidence seized is

not available as a remedy for a statutory violation of the Act. See 18 U.S.C. §

2708; United States v. Smith, 155 F.3d 1051, 1056 (9th Cir. 1998). The Act “does

not provide an exclusion remedy. It allows for civil damages, see 18 U.S.C. §

2707, and criminal punishment, see 18 U.S.C. § 2701(b), but nothing more.”

Smith, 155 F.3d at 1056.

      The district court did not err in denying Corbitt’s motion to suppress.

AFFIRMED.




                                         3